Hart, J.,
dissenting. In my opinion the cause of action •here asserted has nothing to do with liability of the employer under the Workmen’s Compensation Act. If a lawyer had undertaken to prosecute the plaintiff’s claim and the lawyer had failed to file the claim until after the expiration of the period prescribed by the statute of limitations, he would be liable to the plaintiff for negligence as in an action for malpractice. Here, the defendant having undertaken to prosecute the plaintiff’s claim and having failed to fulfill that obligation, it becomes liable for breach of that contract, and plaintiff has a right of action for that breach to recover at léast nominal damages.